Citation Nr: 0636184	
Decision Date: 11/20/06    Archive Date: 11/28/06

DOCKET NO.  99-19 161	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to an increased evaluation for a service-
connected low back disorder, currently rated as 40 percent 
disabling.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Christopher McEntee, Associate Counsel 


INTRODUCTION

The veteran had active service from March 1943 to September 
1945.            

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision dated in April 1999 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Detroit, Michigan.      


FINDINGS OF FACT

1.	The medical evidence of record indicates that the veteran 
has severe limitation of motion in his low back.  

2.	The medical evidence of record indicates that the 
veteran's low back disability is not productive of 
neurological symptomatology.        

3.	The medical evidence of record does not show ankylosis of 
the spine, vertebra fractures, radiculopathy, or 
incapacitating episodes.  


CONCLUSION OF LAW

The criteria for a disability evaluation in excess of 40 
percent for the service-connected low back disability have 
not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) 
(West 2002); 38 C.F.R. §§ 3.102, 4.1-4.14, 4.40-4.46, 4.59, 
4.71a, as amended by 67 Fed. Reg. 54345-54349 (August 22, 
2002), and 68 Fed. Reg. 51,454-51,458 (Aug. 27, 2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran is seeking an increased rating for a low back 
disorder.  In the interest of clarity, the Board will 
initially discuss whether this claim has been properly 
developed for appellate purposes.  The Board will then 
address the merits of the claim, providing relevant VA law 
and regulations, the relevant facts, and an analysis of its 
decision.

I.  Veterans Claims Assistance Act of 2000

The Board must determine whether the veteran has been 
apprised of the law and regulations applicable to this 
matter, the evidence that would be necessary to substantiate 
the claim, and whether the claim has been fully developed in 
accordance with the Veterans Claims Assistance Act of 2000 
(VCAA) and other applicable law.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107 (West 2002).

VA is required to provide notice of the VCAA to a claimant as 
required by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b)(1).  More specifically, VA is required to notify a 
claimant of the evidence and information necessary to 
substantiate a claim and whether the claimant or the VA is 
expected to provide the evidence, and is required to request 
from the claimant any other evidence in his or her possession 
that pertains to the claim.  Id. 

VA satisfied VCAA notification requirements here in letters 
from the RO dated in March 2004 and December 2005.  38 
U.S.C.A. § 5103 and 38 C.F.R. § 3.159.  In the letters, the 
RO informed the veteran of the elements comprising his claim 
and the evidence needed to substantiate the claim.  The 
letters requested from the veteran relevant evidence, or 
information regarding evidence pertaining to the appeal which 
the RO should obtain for the veteran (the Board also finds 
that the veteran was otherwise fully notified of the need to 
give to VA any evidence pertaining to his claim).  Pelegrini 
v. Principi, 18 Vet. App. 112 (2004) (veteran should be 
notified that he should submit any pertinent evidence in his 
possession).  And the letters advised the veteran of the 
respective duties of the VA and of the veteran in obtaining 
evidence needed to substantiate his claim.  

The Board notes two deficiencies with VCAA notification, 
however.  The RO provided notification to the veteran after 
the initial adjudication of his claim.  See Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006) (VCAA notice must 
be provided to a claimant before the initial unfavorable RO 
decision).  And, the RO did not provide the veteran with 
information regarding effective dates until March 2006.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

Nevertheless, the Board finds no prejudice to the veteran in 
proceeding with the issuance of a final decision here.  See 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328.  VA readjudicated the veteran's 
claim - in a March 2006 Supplemental Statement of the Case - 
following the two VCAA letters.  This readjudication complies 
with the remedial actions outlined in Mayfield.  See 
Mayfield, 444 F.3d 1328.  And the Board finds no prejudice 
from the fact that the RO did not provide the veteran with 
information regarding effective dates until after this 
readjudication.  As will be noted below, the veteran's claim 
will be denied.  The veteran cannot be prejudiced because no 
effective date will be assigned - notification on such a 
matter would ultimately prove to be of no benefit.  

In sum, the Board finds that VA satisfied VCAA notification 
requirements here, despite the timing and content of the 
letters from VA.        

The VA must also make reasonable efforts to assist the 
veteran in obtaining evidence necessary to substantiate a 
claim for benefits sought, unless no reasonable possibility 
exists that such assistance would aid in substantiating the 
claim.  38 U.S.C.A. § 5103A.  The VCAA provides that the 
assistance provided by the Secretary shall include providing 
a medical examination or obtaining a medical opinion when 
such an examination or opinion is necessary, as further 
defined by statute, to make a decision on the claim.  38 
U.S.C.A. § 5103A.  The Board finds that the VCAA's 
requirement to assist the veteran has also been met here.  VA 
obtained private and VA medical records relevant to this 
appeal.  And VA provided the veteran with two compensation 
examinations, the reports of which address the current nature 
and severity of his low back disorder.  

Accordingly, the Board finds that no further action is 
necessary to meet the requirements of the VCAA. 

II.  The Merits of the Claim for Increased Rating

The veteran injured his low back during service in World War 
II.  VA granted service connection for a low back disorder in 
an October 1996 rating decision, at 40 percent disabling.  
The veteran now claims entitlement to a higher evaluation.  
For the reasons set forth below, the Board disagrees with the 
veteran's claim.  

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities, which is 
based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where, as 
in this matter, entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise, the lower rating will be 
assigned.  See 38 C.F.R. § 4.7.  Any reasonable doubt 
regarding a degree of disability will be resolved in favor of 
the veteran.  See 38 C.F.R. § 4.3.  When the evidence is in 
relative equipoise, the veteran is accorded the benefit of 
the doubt.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 
1 Vet. App. 49, 55-57 (1990). 

The veteran has already been assigned a 40 percent disability 
evaluation for his low back disorder.  Therefore, the Board 
will limit its increased rating analysis to those provisions 
of the Rating Schedule that provide for a higher disability 
evaluation.  

During the pendency of this appeal, the rating criteria for 
evaluating spinal injuries were amended, and became effective 
September 26, 2003.  68 Fed. Reg. 51,454-51,458 (Aug. 27, 
2003).  Where a regulation changes after the claim has been 
filed and before the administrative process has been 
concluded, the version most favorable to the veteran applies 
unless otherwise provided by the Secretary of Veterans 
Affairs.  Karnas v. Derwinski, 1 Vet. App. 308 (1991).  The 
RO considered all relevant criteria in evaluating the 
veteran's low back disability in the March 2006 Supplemental 
Statement of the Case.  Accordingly, the Board will consider 
both sets of criteria in evaluating the veteran's low back 
disability.  

Under the old and new criteria, 60 and 100 percent 
evaluations are authorized for vertebra fracture and 
residuals, and for ankylosis of the spine, while a 60 percent 
evaluation is authorized for intervertebral disc syndrome.  
See 38 C.F.R. § 4.71a, Diagnostic Codes 5285-5295 (2003); 38 
C.F.R. § 4.71a, General Rating Formula for Diseases and 
Injuries of the Spine, and Diagnostic Codes 5235-5243 (2005).  
There is no evidence of record of vertebra fracture or of 
ankylosis.  But, the record indicates that the veteran has 
degenerative disc disease, which strongly suggests the 
presence of intervertebral disc syndrome.  The Board will 
therefore address whether the medical evidence supports an 
increased evaluation here for intervertebral disc syndrome.  

Under the old and new criteria, intervertebral disc syndrome 
is evaluated on the total duration of incapacitating episodes 
over the past 12 months.  A 60 percent evaluation is assigned 
with incapacitating episodes of having a total duration of at 
least six weeks during the past 12 months.  38 C.F.R. § 
4.71a.  Moreover, under the old criteria, intervertebral disc 
syndrome may be evaluated by combining under 38 C.F.R. § 4.25 
separate evaluations of the chronic orthopedic and 
neurological manifestations along with evaluations for all 
other disabilities.  Whichever method results in the higher 
evaluation may then be used in assigning the disability 
rating.  By contrast, the revised criteria direct that 
neurological manifestations be rated separately under an 
appropriate diagnostic code.  

An incapacitating episode is defined as a period of acute 
signs and symptoms due to intervertebral disc syndrome that 
requires bed rest prescribed by a physician and treatment by 
a physician. "Chronic orthopedic and neurologic 
manifestations" means orthopedic and neurologic signs and 
symptoms resulting from intervertebral disc syndrome that are 
present constantly, or nearly so.  Id. Note (1).  When 
evaluating on the basis of chronic manifestations, evaluate 
orthopedic disabilities using evaluation criteria for the 
most appropriate orthopedic diagnostic code or codes.  
Evaluate neurologic disabilities separately using evaluation 
criteria for the most appropriate neurologic diagnostic code 
or codes.  Id.  Note (2).  

To warrant an evaluation over 40 percent here, the record 
needs evidence of vertebra fracture, ankylosis, 
incapacitating episodes, or of "chronic orthopedic and 
neurologic manifestations" that would, combined, exceed 40 
percent.  See 38 C.F.R. § 4.71a.    

The record contains no claims or medical evidence 
demonstrating that the veteran experienced a fracture of the 
vertebra, has ankylosis, or has experienced incapacitating 
episodes since filing his increased rating claim.  But the 
record suggests that the veteran may have experienced 
neurological manifestations, in addition to the established 
chronic orthopedic manifestations of the disorder. 
 
The medical evidence of record consists of two recent VA 
compensation examination reports dated in April 2003 and May 
2004.  

The VA examination report dated in April 2003 indicated that 
the veteran stated that he uses a walker and a wheelchair.  
He reported constant pain, with relief from sitting or laying 
down.  The examiner observed that the veteran needed help to 
stand out of his wheelchair, that his posture was slightly 
kyphotic, and that his equilibrium was unstable.  On 
examination, the examiner found normal lumbar lordosis with a 
symmetrical pelvis, and without a step-off deformity.  He 
found moderate tenderness in the lumbosacral area, and no 
cough aggravation of pain.  He found extension to 5 degrees, 
flexion of 35 degrees, right and left lateral flexion of 10 
degrees, and rotation of 10 degrees.  The examiner found 
complaints of pain on motion, and evidence of incoordination, 
with slight weakness and fatigability.  The examiner also 
noted functional loss based on the veteran's subjective 
complaints.  The examiner noted that both lower extremities 
were equal in length, and negative for any neurological 
deficiency.  The examiner noted that straight leg raising is 
to 50 degrees with negative Lasegue test.  Finally, the 
examiner noted that x-ray evidence indicated grade 2 
spondylolisthesis with spondylosis at L5-S1, and lumbar 
degenerative disc disease.

The VA examination report dated in May 2004 noted the 
veteran's complaints of low back pain and radiation into, and 
numbness and weakness in, his lower extremities.  The veteran 
reported no bowel or bladder disorders.  Upon examination, 
the examiner found tenderness to palpation and spasms over 
the paraspinal muscles.  He found flexion to 40 degrees, with 
pain after 40 degrees.  He found extension to 20 degrees with 
pain beyond.  He found bilateral lateral flexion to 30 
degrees and rotation to 45 degrees.  He found the active and 
passive ranges of motion to be the same.  He found the 
veteran without fixed deformities.  He noted the veteran's 
gaits as antalgic.  He stated that the normal lordotic 
curvature in the veteran's lumbar spine area was maintained.  
He noted negative straight leg raising test bilaterally.  The 
examiner noted no atrophy in the lower extremities, with good 
tone, and strength of 4/5 and reflexes of 2/4.  He found no 
pathologic reflexes, and an intact sensory examination.  This 
examiner noted x-rays indicating degenerative changes from L4 
to S1.     
      
With this evidentiary background, an increase beyond 40 
percent is not justified under the former or newer criteria 
under 38 C.F.R. § 4.71a.  The medical evidence indicates 
orthopedic symptoms warranting a 40 percent evaluation under 
the old criteria of Diagnostic Code 5292.  See 38 C.F.R. § 
4.71a, Diagnostic Code 5292 (2003).  But the medical evidence 
does not indicate that a compensable evaluation is due here 
for neurologic symptoms.  The veteran claims such symptoms in 
his May 2004 examination.  But the examination results 
indicate otherwise, with evidence of good strength and tone, 
no atrophy, no pathologic reflexes, and an intact sensory 
evaluation.  See 38 C.F.R. § 4.71a, General Rating Formula 
for Diseases and Injuries of the Spine, Note 2; see also 
Francisco, 7 Vet. App. at 58.  

As such, the Board finds an increased rating unwarranted here 
- although the record indicates that the veteran claims 
neurological symptomatology, the record does not support his 
claim.  See 38 C.F.R. § 4.25, Table I - Combined Ratings 
Table.  

And the Board finds unwarranted any additional increase here 
based on an extraschedular basis or on 38 C.F.R. §§ 4.10, 
4.40, 4.45, 4.59 and DeLuca v. Brown, 8 Vet. App. 202 (1995).  
As noted by the VA examiners, the veteran experiences pain on 
motion of his lumbar spine, functional loss, and fatigue with 
repetitive use.  But the Rating Schedule accounts for these 
limitations.  Moreover, there is no medical evidence of 
record that the veteran's low spine disability causes marked 
interference with employment (i.e., beyond that already 
contemplated in the assigned evaluation), or necessitates any 
frequent periods of hospitalization, such that application of 
the regular schedular standards is rendered impracticable.  
38 C.F.R. § 3.321(b)(1) (2005).  Bagwell v. Brown, 9 Vet. 
App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 
(1996).

The Board has reviewed and considered the veteran's 
statements.  But, as a layperson without medical expertise or 
training, he is not competent to offer medical evidence on 
matters involving diagnosis or etiology.  His statements 
alone are therefore insufficient to prove the increased 
rating claim.  See Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993); Espiritu v. Derwinski, 2 Vet. App. 492 (1992) 
(laypersons are not competent to render medical opinions).  

The preponderance of the evidence is against the veteran's 
claim, the benefit-of-the-doubt rule does not apply, and the 
claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to an increased evaluation for a service-
connected low back disorder is denied.  



____________________________________________
	John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


